Citation Nr: 1603411	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits as reimbursement for the last illness and burial of the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1945 to October 1946.  The appellant is the son of the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St, Paul, Minnesota.    

In February 2013, the appellant's sister filed a claim for accrued amounts due a deceased beneficiary.  The appellant's sister contends she paid for cremation expenses associated with the death and burial of her mother, the Veteran's surviving spouse.  The record before the Board does not indicate whether the claim for accrued benefits filed by the appellant's sister has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's surviving spouse, a.k.a. the appellant's mother, certified in July 2010 and March 2011 that she paid the appellant $1,500 per month for attendant care.  In a March 2011 statement, the appellant also reported that he was currently paid $1,500 per month by his mother to provide home care services.  
 
 2.  A June 2011 rating decision determined that the Veteran's surviving spouse was entitled to death pension benefits and special monthly pension (SMP) based on the need for aid and attendance.
 
3.  The Veteran's surviving spouse was found incompetent in a January 2012 rating decision.  Before a fiduciary could be appointed, she died in March 2012.  

 

4.  The appellant is not under the age of 18 years, is not permanently incapable of self-support, and has not established he is under the age of 23 and pursuing a course of instruction at an approved educational institution.

5.  The home care services provided by the appellant were claimed by his mother as medical expenses in connection with her claim for SMP based on aid and attendance and formed the basis of the award in the June 2011 rating decision. 

5.  The home care services provided by the appellant are not expenses associated with his mother's last sickness and burial.


CONCLUSION OF LAW

Accrued benefits from the amount of death pension and SMP with aid and attendance due and unpaid, are not payable to the appellant.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2010, the Veteran's surviving spouse applied for death pension and SMP based on the need for aid and attendance.  In a July 2010 medical expense report, she listed medical expenses certified as paid by her, including $1,500 per month to her son for attendant care.  The appellant and his mother, in a March 2011 care expense statement, also certified that the appellant received $1,500 per month for her care out of her own funds.  The statement indicated that the in-home care began in March 2008 and the $1,500 monthly payments were effective from March 2010.  

The claim for death pension and SMP for aid and attendance was granted in a June 2011 rating decision with benefits effective from August 1, 2010.  The claims were granted based on a determination that the surviving spouse's medical expenses, including in-home care, reduced her countable income to $0.  

The appellant's mother was notified of the award in a June 2011 correspondence, which stated that pension benefits would be paid from July 1, 2011.  As there was some evidence she was not able to handle her own financial affairs, the payment of retroactive benefits during the period from August 1, 2010 to July 1, 2011 was withheld.  She was found incompetent in a January 2012 rating decision and requested that her son, the appellant, be appointed her fiduciary.  Before a final determination could be made as to a fiduciary, the appellant's mother passed away on March 1, 2012.  

The appellant's mother received VA death pension and SMP benefits from July 1, 2011 to the date of her death.  In March 2012, VA notified the representative of her estate there were unpaid VA benefits (presumably those withheld during the period from August 1, 2010 to July 1, 2011) due prior to her death.  Those benefits could be used to reimburse the person who paid the expense of the last illness and burial, or the person who was responsible for such payment.  The appellant's application for accrued amounts due to a deceased beneficiary was received a few weeks later on March 26, 2012.   

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c). 

Persons eligible for such payments (which are paid upon the death of the veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children. 38 C.F.R. § 3.1000(a)(2).

The term "child" means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of death, or an illegitimate child (acknowledged by the Veteran either in writing or via court ordered child support) of the Veteran; and is under the age of 18 years; or before reaching the age of 18 years became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial. 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a); see also 38 C.F.R. § 3.500(g).

While the Veteran's surviving spouse was the mother of the appellant, the appellant is not a "child" for purposes of VA accrued benefits, nor does he contend that he meets the legal criteria to be considered a "child" for VA purposes.  The evidence does not establish that the appellant is under the age of 23 or is a helpless child, especially given that he cared for his mother for several years.  Instead, the appellant contends that he has standing in this case to receive accrued benefits as the individual who, in part, bore the last sickness or burial expenses of his mother.  However, upon review of the record, the Board finds that the preponderance of the evidence is against the claim.

The appellant contends that his mother could not afford to pay him for the attendant care he provided during the period prior to her receipt of VA benefits on July 1, 2011.  In an October 2013 statement accompanying his substantive appeal, the appellant reported that he extended credit to his mother for her home care during the months prior to her receipt of VA compensation as her only source of income at that time was monthly retirement benefits from the Social Security Administration (SSA).  He has also submitted a billing statement showing that he is owed approximately $89,000 in home care services provided to his mother which have been in arrears for several years.  The appellant contends that VA is responsible for his mother's unpaid bill as the home care services he provided are expenses associated with her last sickness and burial and he should be reimbursed through the payment of accrued benefits. 

The home care expenses the appellant now claims he paid (to himself) on behalf of his mother and for which he should receive reimbursement from VA are the same expenses that were claimed as paid by his mother to support her original claim for SMP.  The appellant's mother certified in July 2010 and March 2011 that she personally paid the appellant $1,500 per month from her own funds for home attendant care.  The appellant also stated in a March 2011 statement he was paid $1,300 each month by his mother plus provided room and board worth an additional $200.  The June 2011 award of SMP based on the need for aid and attendance for the appellant's mother was based on a finding that her medical expenses included a monthly payment of $1,500 in home care fees and, along with other medical expenses, reduced her countable income to $0.  The appellant cannot seek reimbursement by now claiming that it was not his mother, but rather himself, who actually paid the home care expenses certified as paid for by his mother in connection with her claim for SMP and which served as the basis for the award of those same benefits.  

In essence, the medical expenses for home care cannot be counted both as an unreimbursed medical expense paid by the appellant's mother to establish her entitlement for SMP, and then be counted as payments made by the appellant from his own funds for purposes of establishing entitlement to accrued benefits.  Either the appellant's mother paid the appellant $1,500 per month as was certified in the July 2010 Medical Expense Report and March 2011 Care Expense Statement, or she did not pay him, and the home care expenses cannot not be counted towards reducing her income for SMP entitlement, and the question of intentional misrepresentation of information provided during the course of a claim is raised.  See 38 C.F.R. § 3.901.

The Board also finds that the home care services claimed by the appellant are not associated with the expense of his mother's burial or her last sickness.  The appellant's March 2012 VA Form 21-601includes a separate $1,400 charge for the cost of his mother's cremation, characterized as a "burial expense," and paid for by the appellant's sister.  The $89,000 expenses claimed by the appellant are characterized as "at home care, aid and attendance" and are claimed for the period prior to July 1, 2011, beginning almost a year before his mother's death.  While the term "last sickness" is not defined in VA law or regulations, a similar term is defined in the VA Adjudication Procedures Manual Rewrite.  See M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para. 3(b), which is entitled, "Developing for Unreimbursed Funeral and Other Final Expenses."  Paragraph 3(b) of this section defines the term "last illness" as "the period from the onset of the acute attack causing death up to the date of death."  However, "[i]f death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person."  

In this case, a death certificate establishes that the appellant's mother passed away on March 1, 2012 due to the effects of respiratory failure and cerebrovascular disease.  Other contributing causes of death were pneumonia, hypertension, and atrial fibrillation.  Clinical records submitted in support of the initial claim for SMP show that the appellant's mother was treated for a thoracic spine compression fracture, a brain tumor, congestive heart failure, and atrial fibrillation in 2008 and 2009.  Her private physician specifically found in March 2009 that there was no history of a cerebrovascular accident.  Furthermore, information developed in connection with the fiduciary determination indicates that the appellant's mother entered the hospital in January 2012 with pneumonia and experienced a stroke in the months prior to her death.  While hypertension and atrial fibrillation are noted on the death certificate, it is clear that the "acute attack causing death" was her stroke and pneumonia-conditions that did not have their onset until 2012.  As the appellant claims that he is entitled to accrued benefits as reimbursement of home care expenses provided to his mother prior to July 2011, i.e. before the onset of her cause of death, the Board cannot conclude that the claimed expenses were paid in connection with her last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

The Board sympathizes with the appellant that the total money owed for his home care services was not paid prior to her death.  However, he cannot seek reimbursement for expenses already certified as paid to him by his mother which formed the basis for the reduction of her countable income to the required level for the award of SMP based on the need for aid and attendance.  In addition, the appellant is not a "child" for purposes of VA accrued benefits and the expenses for which he claims reimbursement are not associated with his mother's last sickness and burial.  Therefore, the appellant has no legal basis for entitlement to accrued benefits and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  As the Board has denied the claim as a matter of law, there is no issue as to whether VA has complied with its duty to notify or assist the appellant and there is no reasonable possibility that any further assistance would aid the appellant in substantiating this claim.  38 U.S.C. §§ 5102, 5103 and 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to accrued benefits as reimbursement for the last illness and burial of the Veteran's surviving spouse is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


